Case: 20-2024    Document: 48    Page: 1   Filed: 09/22/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 STARWALKER PR LLC,
                      Appellant

                            v.

    SECRETARY OF THE ARMY, SECRETARY OF
                  DEFENSE,
                    Appellees
             ______________________

                        2020-2024
                  ______________________

     Appeal from the Armed Services Board of Contract Ap-
 peals in Nos. 60485, 60775, Administrative Judge J. Reid
 Prouty, Administrative Judge Richard Shackleford, Ad-
 ministrative Judge Timothy Paul McIlmail.
                  ______________________

                Decided: September 22, 2021
                  ______________________

     MATTHEW JAMES DOWD, Dowd Scheffel PLLC, Wash-
 ington, DC, argued for appellant. Also represented by
 ROBERT JAMES SCHEFFEL; MICHAEL J. SCHAENGOLD, Green-
 berg Traurig, P.A., Washington, DC.

     DOMENIQUE GRACE KIRCHNER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for appellees.         Also
Case: 20-2024    Document: 48     Page: 2    Filed: 09/22/2021




 2              STARWALKER PR LLC   v. SECRETARY OF THE ARMY



 represented by BRIAN M. BOYNTON, ROBERT EDWARD
 KIRSCHMAN, JR., PATRICIA M. MCCARTHY.
                 ______________________

     Before PROST, CHEN, and HUGHES, Circuit Judges.
 CHEN, Circuit Judge.
     The Armed Services Board of Contract Appeals (Board)
 held that the base-year Host Nation Trucking (HNT) con-
 tract between Starwalker PR LLC 1 (Starwalker) and the
 Government did not obligate the Government to pay
 Starwalker for “backhaul” trips that were not directed by
 the Government on an official Logistics Movement Request
 (LMR) or Transportation Movement Request (TMR). Be-
 cause we agree with the Board that the contract language
 unambiguously requires the Government to pay only for
 transport movement requested via an LMR or TMR, we af-
 firm.
                        BACKGROUND
                             A
     In March 2009, Starwalker and the Government en-
 tered into HNT contract number W91B4N-09-D-5005 (Con-
 tract). The purpose of the Contract was for Starwalker to
 provide “logistics support and management necessary” to
 move material and cargo to and from various sites in Af-
 ghanistan. See J.A. 170. The base period of the Contract




     1    Starwalker PR LLC is the successor to several com-
 panies, including those that performed the trucking ser-
 vices pursuant to the contract at issue. All claims against
 the Government for unpaid compensation under the Con-
 tract were assigned to Starwalker PR LLC. For ease of ref-
 erence, we refer to Starwalker PR LLC and its predecessors
 collectively as Starwalker herein.
Case: 20-2024    Document: 48     Page: 3   Filed: 09/22/2021




 STARWALKER PR LLC   v. SECRETARY OF THE ARMY             3



 ran from March 16, 2009 to March 15, 2010, and the Con-
 tract included an option for one additional year.
      The Contract stated that the Government would order
 Starwalker to undertake operations as specified or directed
 on an LMR or TMR. Each LMR or TMR—referred to by
 Starwalker as “mission sheets”—listed the origin from
 which Starwalker was to pick up cargo, the destination,
 and indicated whether a return trip was authorized. See,
 e.g., J.A. 2058, 2060. Each mission sheet required a signa-
 ture from the appropriate Government Point of Contact at
 both the origin and the destination. See id.; J.A. 179
 (§ 4.11.1). The provisions in the Contract’s Statement of
 Work (SOW), through which the Government directed
 Starwalker’s movements, included in relevant part:
    1.3 Compliance. Contractor must comply with all
    movement requirements in theater to include but
    not limited to the Logistics Movement Re-
    quest/Transportation     Movement        Request
    (LMR/TMR) process, in coordination with the Joint
    Movement Control Battalion (JMCB).
 J.A. 170.
    4.1 Delivery Locations. Contractor shall operate
    convoys to and from any location within the Af-
    ghanistan Theater of Operations, as directed on the
    official LMR/TMR, and issued through the JMCB.
 J.A. 175.
    4.10 Backhaul/Retrograde Operations. Con-
    tractor shall pick up and deliver equipment and re-
    sources associated with backhaul/retrograde
    operations to and from any location within the Af-
    ghanistan Theater of Operations as indicated on an
    official LMR/TMR.
 J.A 179.
Case: 20-2024    Document: 48     Page: 4    Filed: 09/22/2021




 4              STARWALKER PR LLC   v. SECRETARY OF THE ARMY



     The base-year Contract did not define backhaul, but
 the undisputed common meaning of the word “backhaul” is
 movement of a vehicle from its destination point—i.e.,
 where it was ordered to deliver cargo—to its origin. See
 Appellant’s Br. 12; Appellee’s Br. 7–8; J.A. 905; Oral Arg.
 at 22:38–22:57 (counsel for the Government agreeing “that
 backhaul is returning to the point of origin”).
     The Contract also specified that Starwalker was per-
 mitted to invoice the Government only for services “di-
 rected by the Government.” Section E-1 of the Contract,
 entitled “Invoicing,” stated:
     The contractor shall only invoice for days of actual
     service performance. Specifically, time spent for
     mobilization, demobilization, rest and relaxation,
     sick leave or any event not directed by the Govern-
     ment shall not be included as a day of services for
     the purposes of invoices submitted to the Govern-
     ment.
 J.A. 136.
    As § E-1 suggests, compensation for trucking services
 was determined by the number of “days” required for each
 mission. Section 4.2 of the SOW further provided in rele-
 vant part:
     4.2 Mission Days. One mission day will be allowed
     for every 200 km of distance traveled within Af-
     ghanistan.
 J.A. 175. 2




     2   Appendix A of the Contract includes a Price Sched-
 ule that detailed the rates for each mission day for various
 types of trucks during the contract term. J.A. 132–35.
Case: 20-2024     Document: 48     Page: 5    Filed: 09/22/2021




 STARWALKER PR LLC   v. SECRETARY OF THE ARMY                 5



     After cargo was delivered to its destination, the Con-
 tract required Starwalker to return the original, signed
 mission sheets to the Project Manager “upon mission com-
 pletion.” See SOW § 4.11.1:
     4.11.1 Cargo Documentation. Contractor shall
     present shipping documentation to the authorized
     [Point of Contact] at final destination for signature.
     If a signature cannot be obtained, [Convoy Team
     Leader] will sign in lieu of the destination [Point of
     Contact]. The [Convoy Team Leader] will docu-
     ment any names and/or other critical information
     pertinent to why the appropriate signature could
     not be obtained. Contractor shall return all ship-
     ping documentation immediately to the [Program
     Manager] upon mission completion.
 J.A. 179.
     As part of the bidding and solicitation process,
 Starwalker sought clarity about compensation under SOW
 § 4.10 (Q&A 34). Starwalker asked the Government: “Will
 backhaul/retrograde operations be charged short haul and
 long haul mission rates? (Ref: 4.10),” and the Government
 replied “Backhaul/retrograde operations will be counted in
 accordance with SOW para 4.2.” J.A. 635.
                               B
      Shortly after Starwalker began performance of the
 Contract, a dispute arose about whether backhaul not ex-
 plicitly directed on a mission sheet were compensable. See,
 e.g., J.A. 843–48. Starwalker claimed that § 4.11.1 of the
 SOW directed each truck to return to the Project Manager’s
 location, i.e., the point of origin in most cases, after cargo
 delivery. See J.A. 876 (“The [Government] requires each
 [contractor] to return an Original Mission Sheet in for va-
 lidity at Close Out. This in essence is the Government
 directing us to return to the carriers home location.”). In
 effect, Starwalker claimed it was due nearly twice the
Case: 20-2024     Document: 48     Page: 6    Filed: 09/22/2021




 6              STARWALKER PR LLC   v. SECRETARY OF THE ARMY



 compensation it was paid by the Government, because the
 contract purportedly required the Government to pay for
 cargo-less trucks to return to their point of origin. See J.A.
 863. According to Starwalker, the Government’s position
 was that compliance with SOW § 4.11.1 did not require the
 return of the actual truck to the origin or Program Man-
 ager, just the mission sheets. See J.A. 876.
      The Government exercised the option year of the Con-
 tract despite the dispute over backhaul but modified sev-
 eral contract provisions. The Government modified § 4.10
 for the option year to state:
     4.10 Backhaul. Backhaul is the return movement
     of a truck, without [Government] cargo, from the
     point of delivery to the origination point, or any an-
     other point as determined by the Contractor. Back-
     haul is not compensated by the [Government],
     unless specifically negotiated by the MCB in ad-
     vance of movement. If a truck uploads new cargo
     following a download at a point of delivery, the
     movement of the truck to a new point of delivery
     will be as directed on an official LMR/TMR and the
     terms of this contract.
 J.A. 244.
      The Government also modified SOW § 4.2 for the op-
 tion year by adding language stating that “[a] day is only
 considered a mission day when the truck is moving cargo,
 unless otherwise directed by MCB. Absent MCB direction,
 if the Contractor is not moving cargo, it is not considered a
 mission day.” J.A. 239–40.
                               C
     In December 2015 and May 2016, Starwalker submit-
 ted claims to the contracting officer for “unpaid backhaul
 charges” during the base and option years, respectively.
 Although the Contract for the option year expressly for-
 bade invoicing for backhaul, Starwalker claimed it was
Case: 20-2024    Document: 48      Page: 7    Filed: 09/22/2021




 STARWALKER PR LLC   v. SECRETARY OF THE ARMY               7



 coerced into signing the contract modification by the Gov-
 ernment and thus was due compensation for backhaul un-
 der the base year contract language. See J.A. 658–59. The
 contracting officer did not respond to Starwalker’s base-
 year claim, rendering it rejected, and rejected Starwalker’s
 option-year claim in June of 2016. See J.A. 661–62.
     Starwalker appealed the rejection of its claims to the
 Board. Three merits-based questions relevant to this ap-
 peal were at issue in the Board proceeding: (1) whether the
 Contract’s base-year language authorized payment for
 backhaul operations not directed on a mission sheet; (2)
 whether Starwalker was coerced into signing the contract
 modification; and (3) whether the statute of limitations had
 run for any of Starwalker’s claims. The Board held a three-
 day hearing in July 2017.
     In March 2020, the three-judge panel issued two deci-
 sions, both of which agreed on the outcome—Starwalker is
 not entitled to payment for backhaul—but differed in rea-
 soning. See Appeals of -- Starwalker PR LLC, ASBCA Nos.
 60485, 60755, 20-1 BCA ¶ 37551, 2020 WL 1557478, (Mar.
 2, 2020) (Board Opinion) (J.A. 1–9). 3 Judge McIlmail, who
 led the proceedings, wrote that Starwalker’s failure to raise
 quantum—i.e., the damages it contended it was owed—in
 its post-trial brief doomed its claim. See id. at 3. Judge
 Shackleford’s opinion, joined by Judge Prouty, 4 considered


     3   As the reported version of the Board Opinion is not
 paginated, the page references cited herein are to the opin-
 ion pages in the Joint Appendix.
     4    The parties dispute whether Judge Shackleford’s
 or Judge McIlmail’s opinion reflects the majority. See Ap-
 pellant’s Br. 35–36; Appellee’s Br. 13. We view Judge
 Shackleford’s opinion as the majority as it was joined by
 Judge Prouty, Board Opinion at 9, and understand the ti-
 tles of the respective opinions—the “Opinion” by Judge
 McIlmail and the “Concurring Opinion” by Judge
Case: 20-2024    Document: 48      Page: 8    Filed: 09/22/2021




 8              STARWALKER PR LLC   v. SECRETARY OF THE ARMY



 Starwalker’s claim on the merits. See id at 5. That major-
 ity opinion determined that the base-year contract lan-
 guage unambiguously “lead[s] to the conclusion that
 backhaul is only paid when the government requests
 (through a Logistic Movement Request) that cargo be
 hauled from the delivery point to somewhere else in” Af-
 ghanistan. Id. at 8. It found no conflict between base-year
 § 4.10 and modified option year § 4.10, as modified § 4.10
 “clarif[ied] what was already clear – backhaul is not paya-
 ble unless requested by the [Government] by issuing an
 LMR/TMR.” Id. Because the majority opinion’s interpre-
 tation of the Contract was dispositive of Starwalker’s ap-
 peal, it did not address whether the Government coerced
 Starwalker into agreeing to modify the Contract or
 whether any of Starwalker’s claims were barred by the
 statute of limitations.
     Starwalker timely appealed. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(10).
                         DISCUSSION
      We review the Board’s interpretation of a Government
 contract de novo. See 41 U.S.C. § 7107(b)(1); States Roofing
 Corp. v. Winter, 587 F.3d 1364, 1368 (Fed. Cir. 2009). “Con-
 struction of the language of the contract to determine
 whether there is an ambiguity is a question of law which
 we review without deference.” Gardiner, Kamya & Assocs.,
 P.C. v. Jackson, 467 F.3d 1348, 1353 (Fed. Cir. 2006). The
 Board’s factual findings “shall be final and conclusive and
 shall not be set aside unless the decision is (A) fraudulent,
 arbitrary, or capricious; (B) so grossly erroneous as to nec-
 essarily imply bad faith; or (C) not supported by substan-
 tial evidence.” 41 U.S.C. § 7107(b)(2)(A)–(C).




 Shackleford—to reflect that Judge McIlmail was the lead
 judge for the proceeding.
Case: 20-2024     Document: 48     Page: 9    Filed: 09/22/2021




 STARWALKER PR LLC   v. SECRETARY OF THE ARMY                9



     This appeal requires us to determine whether the Con-
 tract unambiguously required the backhaul movement of
 trucks to be directed by the Government on an LMR or
 TMR to be compensable. As explained below, we agree
 with the Board that it did. Therefore, like the Board, we
 need not reach any factual issues pertaining to coercion or
 the Government’s statute of limitations defense.
                               A
      “Contract interpretation begins with the language of
 the written agreement.” NVT Techs., Inc. v. United States,
 370 F.3d 1153, 1159 (Fed. Cir. 2004). “In contract interpre-
 tation, the plain and unambiguous meaning of a written
 agreement controls.” Hercules Inc. v. United States, 292
 F.3d 1378, 1380–81 (Fed. Cir. 2002) (quoting Craft Mach.
 Works, Inc. v. United States, 926 F.2d 1110, 1113 (Fed. Cir.
 1991)). We must interpret a contract “in a manner that
 gives meaning to all of its provisions and makes sense,”
 Langkamp v. United States, 943 F.3d 1346, 1353 (Fed. Cir.
 2019) (quoting McAbee Constr., Inc. v. United States, 97
 F.3d 1431, 1435 (Fed. Cir. 1996)), and we seek to “avoid[]
 conflict or surplusage of [the contract’s] provisions,” United
 Int’l Investigative Servs. v. United States, 109 F.3d 734, 737
 (Fed. Cir. 1997) (quoting Granite Constr. Co. v. United
 States, 962 F.2d 998, 1003 (Fed. Cir. 1992)); see also NVT
 Techs., 370 F.3d at 1159 (explaining that interpretations
 should “harmonize and give reasonable meaning” to all
 parts of the contract, rather than “leave[] a portion of the
 contract useless, inexplicable, void, or superfluous”). Con-
 tract provisions should not “be construed as being in con-
 flict with [one] another unless no other reasonable
 interpretation is possible.” Hol-Gar Mfg. Corp. v. United
 States, 351 F.2d 972, 979 (Ct. Cl. 1965).
     SOW §§ 1.3, 4.1, 4.2, and 4.10, and § E-1 of the Con-
 tract make clear that only movement directed by the Gov-
 ernment—backhaul or otherwise—was compensable.
 Read together, §§ 1.3, 4.1, and 4.10 required Starwalker to
Case: 20-2024    Document: 48     Page: 10    Filed: 09/22/2021




 10             STARWALKER PR LLC   v. SECRETARY OF THE ARMY



 “comply with all movement requirements” (§ 1.3), such as
 transporting “equipment and resources . . . as indicated on”
 (§ 4.10) or “as directed on the official LMR/TMR” (§ 4.1).
 Most critically, § 4.10, the only contract provision that
 mentioned backhaul, explicitly tied “Backhaul Operations”
 to Government directed movement “as indicated on an offi-
 cial LMR/TMR.” Section 4.2 and Appendix A priced ser-
 vices in terms of “mission days.” J.A. 132–34, 175. When
 read in conjunction with § E-1, which permitted invoicing
 only for “days of actual service” and expressly precluded in-
 voicing for “any event not directed by the Government,”
 J.A. 136, the only reasonable interpretation of the Contract
 is that the Government could be invoiced only for move-
 ment that was directed on an LMR or TMR.
                              B
     Starwalker’s primary argument to the contrary is
 based on SOW § 4.11.1’s mandate that mission sheets be
 returned to the Program Manager “upon mission comple-
 tion.” J.A. 179. Starwalker asserts that missions were not
 complete until the mission sheets were delivered to the
 Program Manager in Bagram, and thus return trips to
 Bagram were compensable as directed by the Government
 because they were part of the mission. See, e.g., Appellant’s
 Br. 42–56. Starwalker attempts to bolster its argument by
 pointing to language in § 4.10 requiring Starwalker to
 transport “resources” “associated with backhaul” per the
 Government’s request. See id. at 47–48 (citing J.A. 179).
     Starwalker’s mission-sheet-based arguments are un-
 persuasive. First, Starwalker’s contention that the return
 of mission sheets was compensable as part of the “mission”
 is based on a faulty reading of § 4.11.1, which states that
 the “[c]ontractor shall return all shipping documentation
 immediately to the PM upon mission completion.” J.A. 179
 (emphasis added). A plain reading of that sentence indi-
 cates that the mission is completed prior to the mission
 sheets being returned. And instead of directing us to a
Case: 20-2024    Document: 48     Page: 11      Filed: 09/22/2021




 STARWALKER PR LLC   v. SECRETARY OF THE ARMY               11



 contract provision supporting its contrary argument,
 Starwalker argues that the lack of an express definition for
 “mission completion” in the Contract renders it ambiguous.
 Oral Arg. 19:43–20:50. We disagree. Setting aside
 whether there is any ambiguity as to the precise moment a
 mission ended, the only reasonable reading of § 4.11.1 is
 that the return of the mission sheets occurs after mission
 completion.
      Second, Starwalker’s reliance on § 4.10 is misplaced.
 Even assuming arguendo that mission sheets are Govern-
 ment “resources” under § 4.10, that provision requires
 Starwalker to “pick up and deliver” such “resources associ-
 ated with backhaul[ ] operations” “as indicated on an offi-
 cial LMR/TMR.” J.A. 179. As the record is devoid of any
 LMR or TMR directing Starwalker to return mission
 sheets, § 4.10 provides Starwalker no reprieve.
      Third, Starwalker fails to explain why, even if mission
 completion required the mission sheets to be returned to
 the Program Manager, every truck in a convoy had to indi-
 vidually return with its mission sheet. Starwalker asserts
 that “[a] single mission could frequently involve hundreds
 of cargo trucks with 50–100 security personnel.” Appel-
 lant’s Br. 17. If each truck carried its own mission sheet,
 then all § 4.11.1 required Starwalker to return to the Pro-
 gram Manager is a stack of mission sheets. Neither of
 Starwalker’s briefs explains why it would require hundreds
 of trucks—or even a single truck—to do so. See generally
 Appellant’s Br.; Appellee’s Reply Br. 7–11 (asserting, with-
 out explanation, that return of each truck was required by
 § 4.11.1). Starwalker’s explanation at oral argument was
 similarly lacking. It first claimed that “the instruction on
 the LMR/TMR itself is that the driver itself has to keep the
 mission sheet and then return to Bagram.” Oral Arg. 8:22–
 9:10 (citing J.A. 2058). But the portions of the mission
 sheet cited by Starwalker say no such thing. The “instruc-
 tions” cited by Starwalker only warn the “receiver” “not [to]
 keep the original mission sheet” and that the sheet is the
Case: 20-2024    Document: 48      Page: 12    Filed: 09/22/2021




 12             STARWALKER PR LLC   v. SECRETARY OF THE ARMY



 “carrier’s proof of mission completion.” J.A. 2058. No-
 where do the mission sheets instruct individual drivers to
 keep them, personally return them, or require them to be
 returned in the vehicle that made the delivery. See id. On
 its second try, Starwalker simply stated, again without ex-
 planation, that the “realities of what was going on in Af-
 ghanistan in 2009 and 2010” created a situation where
 “there was no feasible way to return these other than that.”
 Oral Arg. 9:10–9:58. Given the straightforward under-
 standing of the contract as a whole, as explained above, we
 are left without any basis to adopt Starwalker’s interpre-
 tation of § 4.11.1.
                               C
      Starwalker’s remaining arguments premised on the
 Q&A and the invoicing clause are similarly unavailing.
 Contrary to what Starwalker implies, Q&A 34 did not ad-
 dress backhaul in the abstract. See Appellant’s Br. 48–53.
 Instead, it referred to “retrograde/backhaul operations” in
 the context of § 4.10. See J.A. 635. Thus, the only reason-
 able interpretation of Q&A 34 is that, when the Govern-
 ment stated that backhaul “will be counted in accordance
 with SOW para 4.2,” see id., it was stating that any back-
 haul operations “indicated on an official LMR/TMR” would
 be counted as mission days according to § 4.2. As to § E-1,
 the invoicing clause, we determined above that the return
 of the mission sheets via individual trucks was not directed
 by the Government. Thus, there was no need for the Gov-
 ernment to explicitly list backhaul as a non-compensable
 activity. Section E-1’s prohibition on invoicing for “any
 event not directed by the Government” already clarified
 that such movement not directed on an LMR or TMR was
 not compensable. And as we find no ambiguity in the base-
 year contract language, we agree with the Board majority
 opinion that the modification clarified the original intent of
 the Contract.
Case: 20-2024   Document: 48     Page: 13       Filed: 09/22/2021




 STARWALKER PR LLC   v. SECRETARY OF THE ARMY               13



                        CONCLUSION
    We have considered Starwalker’s remaining argu-
 ments and find them unpersuasive. For the foregoing rea-
 sons, the decision of the Board is affirmed.
                        AFFIRMED